ACCEPTED
                                                                                                                                               05-15-01497-CV
                                                                                                                                    FIFTH COURT OF APPEALS
Appellate Docket Number: 05c15,()f47~CV                                                                                                      DALLAS, TEXAS
                                                                                                                                         12/16/2015 2:24:32 PM
Appellate Case Style:                                                                                                                               LISA MATZ
                                                                                                                                                        CLERK




Companion Case No.:
                                                                                                                           FILED IN
                                                                                                                    5th COURT OF APPEALS
                                                                                                                         DALLAS, TEXAS
                                                                                                                    12/16/2015 2:24:32 PM
Amended/corrected statement:                           DOCKETING STATEMENT (Civil)
                                                                                                                           LISA MATZ
                                                 Appellate Court: $\ll CgUrt'grApp~als                                       Clerk
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




D   Person    ISJ Organization   (choose one)                                ISJ      Lead Attorney
Organization Name: Cl\Y.9{F.l!\:iil~fs J;lfiijlch, f.e)[~                     First Name:
First Name:                                                                   Middle Name:            Viri6el!i':
Middle Name:                                                                 Last Name:               Bright
Last Name:                                                                    Suffix:
Suffix:                                                                      Law Firm Name: WalkerBtight; P.C,

Pro Se:   0                                                                  Address 1:               lOON .. Gentt~iBipressway;~slli.!e.s;oo
                                                                             Address 2:

                                                                             City:
                                                                             State:      1'.~x~il"'

                                                                             Telephone:
                                                                             Fax:        97Z•?44,0067
                                                                             Email:      gerald.bfiglit@>;\le
Middle Name:                                                                 Last Name:

Last Name:                                                                   Suffix:
Suffix:                                                                      Law Firm Name: W~l~er:.firig!\i,/!'.G:
Pro Se:   0                                                                  Address    1:        100 J)l'... ¢e!JliaJ Expressway;fstii\¢ soo
                                                                             Address 2:




                                                                  Page 1 of8
                         City:                    Jl,lp;LlcC
Pro Se:   0              Address I:

                         Address 2:
                         City:
                         State:  "r•lia~
                         Telephone:
                         Fax:         46.9.'20$·?366
                         Email:       Mih@lit•Ia\vgrouJ):c(Jfii,
                         SBN:         24;Q()420~



                         D       Lead Attorney
                         First Name:              ~JhtM"~
First Name:              Middle Name:
Middle Name:             Last Name:
Last Name:               Suffix:
Suffix:                  Law Firm Name: f[agan t,aW.9i' Nature of Case (Subject matter or type of case):                                              Governmei\tafrfumJlt;litf: •
 Date order or judgment signed: l)jiJvemher"t~, 2()15                                                              Type of judgment:
 Date notice of appeal filed in trial court: negiih(IJ~g;·~()'~S                                             .
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal ofappealable order:                                           IZJ Yes      D No
 if yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
 Dtillial ofa plea-to thej)lrisrucfi(ll"f" Texas Civil Practice & ~.rnediesCode § 51.01.4(8)' :···.····
 Accelerated appeal (See TRAP 28):                                                  IZJ   Yes D No
 lfyes, ]Jle.~se_sp~cify statutory or other basis on which appeal is accelerated:
 'i!f,~l\,W: z.a;'l(~} : Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           0Yes iz::j No
If yes, please attach a copy of the petition.



Date bankruptcy filed: ·                                         Bankruptcy Case Number:




                                                                       Trial Court Clerk:    iz::j District   D   County
Trial Court Docket Number (Cause No.):                                 Was clerk's record requested?          iz::1 Yes D No
                                                                       If yes, date requested: Peceajbef8,2015
Trial Judge (who tried or disposed of case):                           If no, date it will be requested:
First Name:                                                            Were payment arrangements made with clerk?
Middle Name:      LlSter'                                                                                          iz::jYes 0No 0Indigent
Last Name:
                                                                       (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address I:
Address 2:
City:
State:    T~as:                        Zip+ 4: 7$i2.0z>
Telephone:                              ext.

Fax:
Email:



          1
Reporter s or Recorder's Record:

Is there a reporter's record?          iz::j Yes   D   No
Was reporter's record requested?       iz::jYes 0No

Was there a reporter's record electronically recorded?      D Yes D   No
If yes, date requested: D.ep~Q!IJ~r·8;:IZJ Court Reporter                                                                                  D Court Recorder
D         Official                                                                                  D Substitute


First Name:

Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:                                      Didtas <

Telephone:                                                                                       ext.
Fax:




 Will file:                D Yes                  IZJ No




Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?
 If yes, briefly state the basis for your request:




Should this appeal be referred to mediation?
                                                         D Yes IZI No
If no, please specify: !F~is ¢.lise'.wlls.~iisµc~s~.flllly I11.e\l\a1e\J:juflliie ~f ~QIS.' T~~parties J\a~~~f.so a1'ree-~16i\ri.EE,9g nle.... :as·· · i ?i;!· · .'.j~. ·.·,·~.\.!~blow.•,>:
A...
t:JJ~';lJJesedVi()Jil.tioa·&ccui1~i!;'' i•
                                                                      !)Y····
                                                                         .. ·.••·•. : •.              .". r.·. :. c. .1.·a. .ir)l·.··.·                        . . .•,••,.t..~".,i\kS
                                                                                                                               . .•• •.;:A;. I',· pe.,•.l,·.1. ::····
                                                                                                                                                               an                  · dl~m··.
                                                                                                                                                                                      ·.: ·,·;~sill
                                                                                                                                                                                             · b~c. ··,·.41\~       · ·.··· eefitil~dtt
                                                                                                                                                                                                           ··'. A.·ppell.       ·· · ·. file···
                                                                                                                                                                                                                                        · Attorney's fees (trial):    $0.00,
Attorney's fees (appellate):   ·~o;Qo
Other:
Ifother, please specify:



Will you challenge this Court's jurisdiction?         0Yes       IZJ No
Does judgment have language that one or more parties "take nothing"?               0 Yes     IZJ No
Does judgment have a Mother Hubbard clause? 0Yes                 IZJ No
Other basis for finality?   llifil~1~()fiifi ;Tex,a\'l\!¢rilll:




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

                                                                                         Trial Court:

  Style:

     Vs.




                                                                    Page 6of8
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and backgrouud, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes IZJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes IZl No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            D Yes IZJ No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes IZJ No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at !:illJl://_Yiww.tex-aJlp.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard ofreview, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, ifnecessary).




Signature of counsel (or pro se party)                                                   Date:            D~ci)!riber:r~,.2015\ ·




Printed Name: Ger.[!(il)i!~)g)li                                                         State Bar No.:   02991720



Electronic Signature: lsO'eJ.~l!IBflght
    (Optional)




                                                              Page 7 of8
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Deeemlieiifio'2lli!F
                                          » '· ·'" ) .. •, .· ..
                                                            o   ''   ,   ,   , ·,




Signature of counsel (or prose party)                                                         Electronic Signature: /sl.Geraid aright' .
                                                                                                    (Optional)

                                                                                              State Bar No.:     029917;10
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:




First Name:
Middle Name:

Last Name:        f.lagan ·
Suffix:
Law Firm Name: ~ag~n La'WGrli\lp

Address 1:        l~!39·:yV:~~tJ'W:\:tl~~~1t'D,i':; s\lij~ 20.0
Address 2:

City:
State

Telephone:
Fax:      469~298•$666!.i: : • : .,
Email:
If Attorney, Representing Party's Name: A.ttbtjjeyforA[lp~ll~e.Stacy'\V;ffght




                                                                                    Page 8 of 8